IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS
BOSTON DIVISION

JAMES ROBINSON, ) Docket Number: — 1:19-CV-10749-FDS
Plainuff, )
) District Judge: The Honorable F. Dennis Saylor, TV
Vv. )
) Magistrate Judge: The Honorable Donald L. Cabell
THE NATIONAL STUDENT )
CLEARINGHOUSE, )
Defendant. )

NOTICE OF APPEAL
Class Member Objector Patil Camarena respectfully appeals this Honorable Court’s Final

Approval Order (ECF 42, entered 07/08/2020) to the United States Court of Appeal for the First

Circuit.
NOTICE OF FILING c B 2
3° m= 2
To: — Francis Mailman Soumilas, P.C. Justice Catalyst Law, Inc. ae = mm 4
James Francis Brian Shearer 95 OS x —
1600 Market St., No. 2510 81 Prospect St. 95 i “am
Philadelphia, PA 19103 Brooklyn, NY 11201 eo & Of
oe 7
National Consumer Law Center Greenberg Traurig, LLP A ©
Stuart Rossman Lisa Simonetti o
7 Winthrop Sq., 4th Floor 1840 Century Park East, No. 1900
Boston, MA 02110 Los Angeles, CA 90067

PLEASE TAKE NOTICE that, on Friday August 7, 2020, at the United States District
Court for the District of Massachusetts, Office of the Clerk, 1 Courthouse Way, Boston, MA
02210, Class Member Pati] Camarena filed his NOTICE OF APPEAL.

Respectfully submitted,

Class Member Objector Pati] Camarena
/s/ Paul Camarena

Paul Camarena

500 So. Clinton, No. 132

Chicago, IL 60607

paulcamarena@ paulcamarena.com
